United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-4394
                                    ___________

Allison G. Ghylin,                      *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the District
                                        * of North Dakota.
William Clinton, as representative      *
of U.S. Government and Congress,        *       [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                           Submitted: February 2, 1998

                                Filed: February 2, 1998
                                    ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
Judges.
                         ___________

PER CURIAM.


      Allison G. Ghylin appeals the district court&s1 order dismissing Ghylin&s suit for
lack of jurisdiction. Because we agree with the district court&s conclusion that the
complaint presented no cognizable or justiciable matter, see Berger Levee Dist.,


      1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota.
Franklin County, Mo. v. United States, 128 F.3d 679, 680-81 (8th Cir. 1997)
(concerning existence of federal question jurisdiction), we affirm. See 8th Cir. R.
47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-